Citation Nr: 0106157	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  93-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for epiphora of the 
right eye.

2.  Entitlement to service connection for residuals of a left 
eye injury, including epiphora and peripheral cataract.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, dated in August 1993 and December 
1996.  

The August 1993 decision granted the veteran's claims of 
entitlement to service connection for residuals of powder 
burn wounds to the hands, chest, face and right eye.  
Although granting service connection for residuals of powder 
burns to the right eye, the RO found service connection for 
posterior vitreous detachment in the right eye due to powder 
burn injury was not supported by the evidence and denied 
service connection because it was not a residual of the 
powder burn.  The denial of service connection was eventually 
affirmed in a 1998 decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  During the course of that appeal, the issue 
of service connection for epiphora of the right eye was also 
denied by the Board of Veterans' Appeals (Board). This denial 
was vacated by the Court and remanded to the Board for 
adjudication consistent with the Court's decision.  The Board 
remanded the issue of entitlement to service connection for 
right eye epiphora in November 1998.

Contemporaneous with the appellate consideration of the 
veteran's right eye claims, the veteran filed a claim of 
entitlement to service connection arising out of the same in 
service incident for left eye disability resulting from 
powder burns, including peripheral cataract and epiphora.  
The veteran's claim was denied by the RO in December 1996.  
This denial was duly appealed but has not been previously 
considered on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's peripheral cataract of the left eye is due 
to a left eye injury sustained in active service.

3.  The veteran's epiphora of the right eye is not due to an 
inservice left eye injury or otherwise related to active 
service or service-connected powder burn residuals.

4.  The veteran's epiphora of the left eye is not due to an 
inservice left eye injury or otherwise related to active 
service or service-connected powder burn residuals.


CONCLUSIONS OF LAW

1.  A left peripheral cataract was incurred in active 
service. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  Epiphora of the right eye was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
Veterans Claims Assistance Act of 2000; 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).

3.  Epiphora of the left eye was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
Veterans Claims Assistance Act of 2000; 38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required.  The decisions made in the veteran's claim have not 
been based upon a failure to submit a well-grounded claim.  
Review of the veteran's claims folder reveals compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (hereinafter VCAA).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claims includes obtaining an adequate VA 
examination.  The examiner's reports of the veteran's 
February 1999 and May 1999 VA examinations and the June 1999 
VA examiner's opinion reflect thorough medical examinations.  
The reports reflect a thorough review of the veteran's 
service medical records.  See Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  The veteran has received several Statements 
of the Case and Board decisions that have set out the law and 
regulations under which his  claim for service connection 
must be adjudicated.  Additionally, neither the veteran nor 
his attorney have identified any additional relevant medical 
evidence which would require further assistance.  As such, 
there is no prejudice to the veteran that would warrant a 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with its appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board also notes that the veteran's representative waived 
the right to the agency of original jurisdiction's review of 
evidence submitted in February 2001.  See 38 C.F.R. 
§ 20.1304(c) (2000).

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in the line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Each disorder 
for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence. 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity. The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  See also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury".  38 C.F.R. § 3.310(a) 
(2000).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995) (en banc).

The Evidence

Review of the veteran's service medical records indicates 
that the veteran, while stationed aboard the U.S.S. Edison DD 
439, was injured on June 3, 1943 when a 40 mm gun backfired 
while he was firing at a mine off Sicily.  The veteran 
received the Purple Heart for his wounds.  Service medical 
records indicate that the wounds consisted of multiple powder 
burns of the right side of the face and chest, and minor 
lacerations of both hands.  There were particles of powder 
that entered the conjunctiva lateral to the cornea of the 
right eye.  These were partly removed by the Medical Officer 
with an eye spud, and butyn and metaphen anesthetic.  An eye 
shade was given to the veteran to wear.  The veteran was 
treated ambulatory.  About ten days later the veteran was 
sent to an Army dispensary in Algiers for an examination and 
treatment.  The doctor there was unable to remove any of the 
powder at that time. 

The veteran was examined for appointment to the V-12 program 
in September 1943.  No pertinent defects were noted.  There 
were no pertinent defects noted on the veteran's separation 
examination in December 1945.

The veteran was denied service connection for injured right 
eye, powder burns, in a rating decision dated in December 
1945 because it was not shown by the evidence of record.

The veteran has submitted several statements, including his 
own, regarding what occurred when the gun backfired in June 
1943 during World War II.  The veteran recalls that both of 
his eyes were injured and that pieces of shrapnel and 
gunpowder were removed from both eyes in Algiers.  (For 
example statements dated in April 1993, August 1996, January 
1997.)

The veteran's eyes were first examined by VA in July 1993. 
The diagnoses were posterior detachment in the right eye 
which may be secondary to normal and volutional changes.  It 
was noted to be difficult to ascertain whether this was 
secondary to an injury.  Early nuclear sclerotic cataract 
changes were noted in both eyes.

The veteran submitted opinions from Dr. AB on August 16, 
1995, and August 25, 1995.  Dr. AB stated on August 16, 1995, 
that he saw the veteran on March 11, 1993, April 1; 1994, and 
April 28, 1995, and that at the most recent visit, the 
veteran's visual acuity was 20/20 in both eyes.  Dr. AB noted 
a peripheral cataract in the left eye, which he opined was 
very likely caused from an injury sustained during the war.  
The scars in the right eye also appeared to be from an old 
injury.  The statement of August 25, 1995, indicated Dr. AB 
could not say with "100 percent certainty that the veteran's 
present eye condition was not caused by the eye trauma."  He 
personally felt that it is unlikely.  He noted that it is 
very difficult to connect a symptom from an injury so remote 
to the present condition.  He opined that the exception to 
that was the peripheral cataract in the left eye that could 
very well have resulted from blunt trauma during the war.  
That would not give the "floater" symptom in the right eye.  
He concluded that some of the watering in the right eye could 
be related to the old corneal scars that were sustained in 
the injuries during the war.

The VA examined the veteran again in February 1996.  The 
veteran complained of watering in both eyes for several 
years.  He stated that his eyes were more light sensitive and 
he believed that it might be related to a shrapnel injury 
that he received in 1943 in the right eye.  He complained of 
some irritation in both eyes.  He was using artificial tear 
drops on an as needed basis in both eyes. The examiner made 
no diagnosis relevant to the left cataract.  He noted 
tearing/epiphora in both eyes.  This was probably secondary 
to mild dryness and he recommended the veteran increase the 
use of artificial tears to blunt the symptoms of reflux 
tearing.  The relationship to the old injury is uncertain, 
the lacrimal system was open as tested by irrigation.

The veteran also submitted an opinion from Dr. KT dated in 
December 1998.  The doctor noted his review of the veteran's 
medical history and his medical records.  He also reviewed 
the veteran's service medical records that described the 
injury suffered during World War II and the letter (described 
below) from F.D. that described the injury.  Based on the 
above information, the doctor's medical background, and on 
his past examinations of the veteran, it was his opinion that 
an appropriate diagnosis for the veteran included epiphora of 
both eyes.  In his opinion, it was just as likely as not that 
the veteran's epiphora of both eyes was related to the injury 
he suffered in World War II.  The opinion did not address the 
left eye cataract.

The veteran submitted a lay statement from F.D. dated in 
October 1998.  The veteran also submitted a series of 
messages from Mr. FD, it was noted that he served with. the 
veteran, and was present at the time of the veteran's eye 
injury in 1943.  He stated that at the time off the 
backfiring of a 40 mm gun, the veteran's eyes would have been 
over or nearly over the breech in which the clip fed the 
shells.  He stated that a premature explosion of this type 
would not discriminate one eye from the other.  He further 
stated that when he saw the veteran after the accident, he 
doubted whether a doctor or corpsman could tell without a 
detailed examination the extent of the veteran's wounds.

Pursuant to the Court decision and the Board remand, the 
veteran was examined by VA in February 1999.  The veteran's 
claims folder was available to the examiner for review.  The 
veteran reported irritation in both eyes dating back to a gun 
explosion involving both eyes.  The examiner noted that 
visual acuity was corrected in each eye to 20/30 at distance.  
There was no evidence of diplopia or visual field deficit.  
Cataracts were noted, but the examiner stated that these were 
mild, and not visually significant.  Slit lamp examination 
revealed quiet conjunctiva with several anterior stromal 
scars in the right eye.  The cornea was clear in the left 
eye.  The anterior chamber was deep and quiet.  Lenticular 
examination revealed a 2+ nuclear sclerosis in the right eye 
with cortical changes and 1 to 2+ nuclear sclerosis in the 
left eye with cortical changes.  There was prominent tear 
meniscus in each eye with normal tear break-up time.  
External examination revealed mild bilateral lower laxity 
with good apposition of puncta to the globe.  The puncta 
appeared patent bilaterally.  

The examiner noted with regard to dry eye that the exact 
etiology of this cannot be elucidated although the veteran's 
prior injury certainly could have some bearing on his ocular 
surface which could result in dryness.  The initial injuries 
did occur to both eyes, although there were no stromal scars 
involving the left eye.  Ocular surface changes more 
prominent in the right than the left could be contributing to 
the veteran's condition.  The relationship with the previous 
injuries was said to be uncertain, but possibly a 
contributing factor. With regard to the cataracts, the 
examiner noted that they were mild and not visually 
significant at that time.

The RO reviewed the decision and determined that it was not 
in compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The examination 
therefore was returned for clarification.

In May 1999, an opinion was provided by another VA eye 
examiner after an April 1999 examination.  He noted that 
during the February 1999 examination they found that the 
cornea was clear in the left eye but showed some stromal 
scars in the right eye.  There was a prominent strabismus in 
each eye with normal tear break up time.  External 
examination revealed a mild bilateral lower laxity with good 
apposition of the puncta to the globe.  The puncta appeared 
bilaterally and the veteran had an epiphora, right eye 
greater than left eye.  It was the examiner's opinion that 
the results of the examination did not show a reason for the 
epiphora.  The veteran did have dry eyes, but they were being 
treated with artificial tears.  The veteran needed a dilation 
and irrigation examination of the nasal lacrimal system, to 
see if there wasn't any kind of obstruction that was causing 
the epiphora.  He "did not think that the incident in 1942 
could have had a mild contributory affect to this epiphora, 
but, again, a dilation and irrigation needed to be done to 
rule out any obstructive cause of epiphora.  He made no 
diagnosis with respect to the veteran's left cataract.  The 
examination was, once again, returned for compliance with the 
remand.

An opinion was provided by a VA eye specialist in June 1999, 
with review of the claims folder.  He noted his purpose was 
to render an opinion as to whether it was at least as likely 
as not that the veteran had right eye epiphora as a result of 
a service injury of the right eye after review of the file, 
including the service medical records.  

The specialist noted that the ocular examination done in 
February 1999, revealed a visual acuity of 20/30 in each eye 
at distance.  Refraction improved the vision to 20/25+1 in 
each with J2 at near at each eye.  So, it appeared that the 
corneal stromal scars in the right eye that were noted on 
slit lamp examination were not residually significant at that 
time and there was no evidence of diplopia or visual field 
deficit.

The pupils were equal and reactive without any evidence of 
pupillary defect.  Extraocular pressure, extraocular muscle, 
etc., were all normal.  Slit lamp examination revealed no 
other abnormality other than early cataract which is age 
appropriate and the anterior stromal scars as mentioned 
earlier.  According to the examination report, he has a 
prominent tear meniscus in each eye with normal tear break-up 
time and there was mild bilateral lower laxity with 
apposition of the puncta to the globe.  The puncta appeared 
patent bilaterally.  There was no clinical evidence of 
punctal occlusion.  The rest of the eye examination was 
unremarkable.

It appeared to the specialist that there was no evidence of 
conjunctival or lid scaring as a result of the veteran's 
previous trauma and also the corneal stromal scars in the 
right eye did not seem to be of clinical significance 
visually as the veteran has 20/25 minus visual acuity in that 
eye in spite of the scars. No irritative lesions were noted 
according to the examination.  However, nasolacrimal ductal 
function was not ruled out during this examination. The 
veteran's tearing in both eyes was thought unlikely to have 
resulted from the past powder burn injury because the injury 
only lead to mild scarring in the right eye without any 
evidence of scarring in the left eye and the conjunctiva 
under the lids in both eyes appeared to have escaped any 
significant injury in this episode of trauma.  The epiphora 
could be from an obstructive cause rather than an irritative 
cause and the obstruction of the nasolacrimal duct could be 
ruled out by syringing.  However, even if the patient did 
have nasolacrimal duct obstruction in both eyes causing 
tearing from both eyes, it would not be from the powder burn 
injury that he suffered in 1942.  Dry eyes can cause 
paradoxic tearing and it appeared that the veteran does use 
artificial tears when necessary, but from the examination, it 
did not appear that the patient had any significant dry eye 
problem as there was good tear meniscus and normal tear 
break-up time.

The veteran submitted a lay statement from JG, dated November 
2000.  He noted that during the past 12 years he had a close 
personal acquaintance with the veteran.  For approximately 10 
of the 12 years, he had worked with the veteran three or more 
times each week.  During these close working relationships 
and during social gatherings, he observed the veteran had 
frequent difficulty with excessive watering of both eyes.  
This excessive moisture occurred during the entire spectrum 
of weather conditions.  The veteran had often discussed the 
eye difficulty and an effective solution seemed out of the 
question.


Analysis

The Board notes that review of the veteran's service records 
indicates that he engaged in combat with the enemy.  In the 
case of a combat veteran, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Board finds that the veteran did sustain an injury to his 
left eye, although undocumented in the service medical 
records, from the 40 mm gun backfiring in June 1943.

The extent of the injury to the left eye is unknown. The best 
that can be divined from the evidence is that the veteran 
received an injury to both eyes resulting in debris in his 
eyes.  This was removed from both eyes, based upon the 
veteran's recollection.

The question for the Board then, is what are the veteran's 
current eye disabilities that the evidence shows are a 
residual of the injury to the veteran's eyes.  The veteran 
has undergone many VA examinations and provided several 
private medical opinions relating to possible etiological 
relationships between the eye injuries and epiphora and a 
left eye peripheral cataract.


Epiphora

The Board agrees with Dr. AB who stated in his August 1995 
opinion that it is "very difficult to connect a symptom from 
an injury so remote to the present condition."  Dr. AB 
opined in confused language, that he personally felt it was 
unlikely that the veteran's present eye condition was caused 
by the eye trauma, but he could not say with 100 percent 
certainty that it was not.  However, he did note that some of 
the watering in the right eye could be related to the old 
corneal scars that were sustained in the injuries during the 
war.  

The VA examiner in February 1996 noted that the relationship 
between the dry eyes and the veteran's old injury was 
uncertain.

Dr. TK found, based upon unspecified reasoning - but noting 
review of the veteran's records, that it was as likely as not 
that the veteran's right and left eye epiphora was the result 
of the injuries sustained in June 1943.

The VA examiner in February 1999 opined that the veteran's 
prior injury certainly could have some bearing on his ocular 
surface which could result in dryness.  Ocular surface 
changes more prominent in the right than the left could be 
contributing to the veteran's condition.  The relationship 
with the previous injuries is uncertain, but may be a 
contributing factor

The May 1999 examiner did not think the injury could have had 
a mild contributory affect to the epiphora, but further 
testing would be necessary to determine if the veteran had a 
nasolacrimal duct obstruction.

The June 1999 VA eye specialist, after much discussion, 
opined that it was unlikely the tearing in both eyes resulted 
from the past powder burn injury because the injury only led 
to mild scarring in the right eye without any evidence of 
scarring in the left eye and the conjunctiva under the lids 
in both eyes appeared to have escaped any significant injury 
in this episode of trauma.  The examiner explained that 
further testing would not be helpful because nasolacrimal 
duct obstruction would not be caused by a powder burn injury.

After having carefully considered this matter, the Board that 
it is unlikely that bilateral epiphora was caused by the 
inservice eye trauma or related, directly or otherwise, to 
the service-connected powder burn residuals. The conclusion 
reached by the VA physician in June 1999 that it was unlikely 
the tearing in both eyes resulted from the past powder burn 
injury is most persuasive as it was based on a comprehensive 
review of the veteran's condition and supported by cogent 
rationale. Other opinions with respect to this issue are 
equivocal, or in the case of Dr. TK, not based on a review of 
the evidence or supported by any rationale whatsoever. 

Accordingly, it is the finding of the Board that the record 
does not support a grant of entitlement to service connection 
for epiphora of the right eye or epiphora of the left eye.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue. See VCAA; 38 U.S.C.A. §§ 1110, 5107 
(b); 38 C.F.R. §§ 3.102, 3.303(d).


Peripheral Cataract of the Left Eye

The evidence regarding the etiology of the peripheral 
cataract of the left eye is in relative equipoise.  The July 
1993 examiner first noted that both the veteran's eyes had 
early nuclear sclerotic cataract changes.  In August 1995, 
Dr. AB opined that the peripheral cataract in the left eye 
was "very likely caused from an injury sustained during the 
war" and "could very well have resulted from blunt trauma 
during the war."  The February 1996 examiner noted the 
nuclear sclerosis in both eyes.  They were again noted in 
both eyes by the February 1999 examiner.  The June 1999 
specialist opined that the early cataract was age 
appropriate.

The backfiring of a gun in the veteran's face is consistent 
with blunt force trauma.  Therefore, under the circumstances, 
service connection may be granted applying the "benefit of 
the doubt" rule.  The opinion that the cataract is age 
appropriate does not outweigh the opinion that it also is 
consistent with blunt force trauma.  The Board therefore 
finds that the evidence does support a finding that the 
veteran's peripheral cataract of the left eye is the result 
of injuries sustained during service.  Accordingly, service 
connection for the peripheral cataract of the left eye is in 
order.  See VCAA; 38 U.S.C.A. §§ 1110, 5107 (b); 38 C.F.R. 
§§ 3.102, 3.303(d).


ORDER

Service connection for epiphora of the left and right eyes is 
denied.

Service connection for a peripheral cataract of the left eye 
is granted.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

